EARL, Ch. J.
Thedefendant was indicted for arson in setting fire to an inhabited building belonging to the New York Catholic Protectory. There was no dispute at the trial that the fire was of incendiary origin. The proof to show that the defendant was the author of the fire consisted mainly of his confessions. He denied hi® guilt, and gave evidence, mostly by his relatives, for the purpose of showing insanity and an alibi. The trial judge submitted all the evidence to the jury in a full and fair charge, to which ño exception whatever was taken. The evidence was abundant to authorize a verdict of guilty, and we have only to consider the exceptions taken during the trial to rulings upon 'questions of evidence. We have carefully examined these exceptions, and it is entirely clear that none of them were well taken.
The building set on fire was in a block with four other buildings, all connected together, but occupied by different families. The district attorney was permitted to show the location and oc*184cupancy of these other buildings, and in this it is oiaimeS error was committed. There was no possible harm in this evidence to the defendant, and it was competent for the purpose of describing the theatre of the crime, and the conditions and circumstances which surrounded it.
The defendant’s counsel objected to a map of the building set on fire and of the adjacent and surrounding premises, which was given in evidence on the part of the prosecution. The map was competent to bring before the jury the precise location of the building set on fire and its surroundings.
The confessions of the defendant were made while he was under arrest, in the presence of several persons, to Inspector Byrnes, of the New York police force. The inspector and other persons present testified that the confessions were voluntarily made. The defendant testified that they were made “under the influence of fear produced by threats,” and hence it was claimed on his behalf that they were not competent under section 395 of the Code of Criminal Procedure.
The jurors were instructed to disregard the confessions if thus obtained, and they must have found that they were not thus induced; that they were voluntarily made and reliable, and hence they were properly in the case and were sufficient as the basis of the verdict.
■ The defendant while under arrest wrote a letter to his mother, which contained statements tending to show his guilt. We can see no possible ground for the exclusion of the letter as evidence against him.
There are no exceptions to the rulings of the trial judge, but they are manifestly groundless, and even less important than those we have specially noticed. i
The judgment should be affirmed.
All concur. " '